Order, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about April 11, 2011, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of attempted grand larceny in the fourth degree, and placed him on enhanced supervision probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and imposing a period of enhanced supervision probation. This disposition, which was recommended by the Department of Probation, was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Appellant committed the underlying offense in an aggressive manner, his academic and attendance record at school was poor, he was in need of substance abuse counseling, and his supervision at home was inadequate. Concur — Mazzarelli, J.P, Saxe, Moskowitz, Renwick and Freedman, JJ.